—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered October 14, 1992, convicting him of robbery in the second degree and robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There was no error in the court sentencing the defendant in the absence of his original assigned counsel (see, People v Batts, 186 AD2d 208), nor is there anything in the record to support the defendant’s claim that he was denied the effective assistance of counsel at sentencing (see, People v Badia, 159 AD2d 577). Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80; see also, People v Thorpe, 189 AD2d 903). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.